DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
In claim 1, --of the plurality of first chambers-- should be added after “first chamber” (pg.42:ln.17).
In claim 1, --of the plurality of second chambers-- should be added after “second chamber” (pg.42:ln.26).
In claim 2, --of the plurality of first ductwork inlets-- should be added after “first ductwork inlet” (pg.43:ln.2).
In claim 2, “corresponding first ductwork outlets” (pg.43:ll.2-3) should be changed to --a corresponding first ductwork outlet of the plurality of first ductwork outlets--.
In claim 2, --of the plurality of second ductwork inlets-- should be added after “second ductwork inlet” (pg.43:ln.4).
In claim 2, --of the plurality of headers-- should be added after “headers” (pg.43:ln.7).
claim 3, --of the plurality of first chambers-- should be added after “first chamber” (pg.43:ln.21).
In claim 3, --of the plurality of second chambers-- should be added after “second chamber” (pg.44:ln.2).
In claim 8, --respective-- should be added before “header centerline” (pg.44:ln.20).
In claim 8, --respective-- should be added before “header second end” (pg.44:ln.20).
In claim 9, --of the header first ends-- should be added after “header first end” (pg.44:ln.23).
In claim 9, “header first end” (pg.44:ln.24) should be changed to --respective header first end--. 
In claim 11, --of the plurality of first ports-- should be added after “first port” (pg.45:ln.4).
In claim 11, --of the plurality of headers-- should be added after “header” (pg.45:ln.4).
In claim 13, --of the plurality of second ports-- should be added after “second port” (pg.45:ln.9).
In claim 13, --of the plurality of second ports-- should be added after “second port” (pg.45:ln.9).
In claim 16, “wherein the manifold includes” (pg.45:ln.16) should be changed to --further comprising--.
In claim 16, --of the plurality of first ports-- should be added after “first ports” (pg.45:ln.19).
In claim 16, --of the plurality of second ports-- should be added after “second ports” (pg.45:ln.20).
In claim 16, --of the plurality of discs-- should be added after “disc” (pg.45:ln.21).
Claims 4-7, 10, 12, 14, 15, 17, and 18 are objected to due to dependency.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a plurality of aerodynamic features... for conditioning flow” (claim 9), “one or more torque-transfer members for transferring torque” (claim 25). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

claim 1, the limitation recited as “an evacuation space surface radially opposite the disc pack surface and facing a fluid evacuation space” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, the disclosed “disc pack surface” (note: “disc pack surface” is deemed to correspond to hub body outer surface 152 in light of the other claim limitations “a plurality of first ductwork outlets open to the disc pack surface” and “a plurality of second ductwork inlets open to the disc pack surface”) is not radially opposite a surface facing evacuation space 170 - see Figure 3 showing surface 154 as separated from evacuation space 170 by shaft 172. Indeed, par. [00118] states that surface 152 is radially opposite surface 154, which does not face evacuation space 170. Due to dependency, this rejection also applies to claim 2.

In claim 3, the combination of limitations recited as “a plurality of first ports open to... the radially inner surface” and “a plurality of second ports open to… the radially inner surface”, in combination with other limitations of the claim, renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. For the case in which “radially inner surface” corresponds with hub body inner surface 154, the disclosure (see Figure 3) indicates that there is only one set of ports formed thereon - only hub body outer surface 152 has two sets of ports (160,162) that are fluidly isolated from each other (note: the claim recites “the second ductwork in fluid isolation of the first ductwork”). Due to dependency, this rejection also applies to claims 4-18.

claim 3, the combination of limitations recited as “a plurality of first ports open to... the radially outer surface” and “a plurality of second ports open to… the radially outer surface”, in combination with other limitations of the claim, renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. For the case in which “radially outer surface” corresponds with shroud body outer surface 182, the disclosure (see Figure 3) indicates that there is only one set of ports formed thereon - only shroud body inner surface 184 has two sets of ports (190,192) that are fluidly isolated from each other (note: the claim recites “the second ductwork in fluid isolation of the first ductwork”). Due to dependency, this rejection also applies to claims 4-18.

In claim 16, the limitation recited as “a plurality of axially spaced apart circumferential grooves in the… radially inner surface... for mounting a plurality of discs”, in combination with antecedent limitations, renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. For the case in which “radially inner surface” corresponds with hub body inner surface 154, the disclosure (see Figure 3) does not indicate that discs 116 are mounted on hub body inner surface 154 - only hub body outer surface 152 engages with discs 116.

In claim 16, the limitation recited as “a plurality of axially spaced apart circumferential grooves in the… radially outer surface... for mounting a plurality of discs”, in combination with antecedent limitations, renders the claim indefinite. According to MPEP 2173.03, a claim, 

In claim 25, the limitation recited as “one or more torque-transfer members for transferring torque” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “one or more torque-transfer members for transferring torque” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: the disclosure does not describe the structure of torque-transfer member 230, and the depiction of torque-transfer member 230 in Figure 8 is not clear). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robel (US 4,218,177; see IDS submission).

In reference to claim 19
Robel discloses:
A rotary manifold for a cohesion-type drive, comprising:
a) a manifold body extending along a drive axis for rotation about the drive axis, the body including a core (i.e., the assembly of disks 38 and the disks 28 therebetween - see Figure 1) coaxial with the drive axis, and a frame (i.e., the assembly of heavier discs 44, rods 46, and nuts 48 - Figure 1) mounted to the core for exerting an inwardly directed force (i.e., clamping - see col.2:ll.11-16) on the core to regulate a stress distribution therein during operation of the drive (note: “to regulate a stress distribution therein during operation of the drive” is considered to be a statement of intended use/result that does not structurally limit the invention); and
b) ductwork (i.e., the spaces between discs 28,38,40,42 and passages 54,56) internal the body for fluid communication with a plurality of working chambers of the drive, at least a portion of the ductwork passing through the core.

Claims 19, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robel (note: the instant rejection of claim 19 uses a different consideration of elements in Robel than presented above).

In reference to claim 19
Robel discloses:
A rotary manifold for a cohesion-type drive, comprising:
a) a manifold body extending along a drive axis for rotation about the drive axis, the body including a core (i.e., shaft 30) coaxial with the drive axis, and a frame (i.e., the assembly of heavier discs 44, rods 46, and nuts 48 - Figure 1) mounted (i.e., at the circled-locations in annotated Figure 1 below) to the core for exerting an inwardly directed force (i.e., clamping - see col.2:ll.11-16) on the core (note: the disclosed clamping would result in axial clamping at the circled-locations in annotated Figure 1 below) to regulate a stress distribution therein during operation of the drive (note: “to regulate a stress distribution therein during operation of the drive” is considered to be a statement of intended use/result that does not structurally limit the invention); and
b) ductwork (i.e., the spaces between discs 28,38,40,42 and passages 54,56) internal the body for fluid communication with a plurality of working chambers of the drive, at least a portion of the ductwork passing through the core.

    PNG
    media_image1.png
    306
    347
    media_image1.png
    Greyscale


In reference to claim 20
Robel discloses:
The rotary manifold of claim 19, wherein the core (30) has a radially outer surface (see Figure 1), and the frame (44 & 44 & 46 & 48) includes an outer sleeve (i.e., one of the discs 44) mounted over the core in engagement (i.e., at the corresponding circled location in annotated Figure 1 above) with the radially outer surface for inducing radial compression of the core during operation (note: Robel is capable of addressing “for inducing radial compression of the core during operation” due to the weight of discs 44 being carried by shaft 30).

In reference to claim 24
Robel discloses:
The rotary manifold of claim 19, wherein the core (30) has a first endface (i.e., the face at the left circled location in annotated Figure 1 above) and a second endface (i.e., the face at the right circled location in annotated Figure 1 above) axially opposite the first endface, and the frame (44 & 44 & 46 & 48) includes a first end cap (i.e., the disc 44 at the left circled location in annotated Figure 1 above) in engagement with the first endface and a second end cap (i.e., the disc 44 at the right circled location in annotated Figure 1 above) in engagement with the second endface, the first and second end caps anchored (via studs 46 and nuts 48) to one another for inducing axial compression of the core (note: the disclosed clamping would result in axial clamping at the circled-locations in annotated Figure 1 above).

Allowable Subject Matter
Claims 1-18 and 25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action. Since the claim limitations at issue are not in agreement with the disclosure, indication of allowable subject matter therein is reserved pending Applicant’s response to the 112(b) rejections set forth in this Office action.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745